MEMORANDUM **
A review of the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The district court properly determined that it lacked subject matter jurisdiction pursuant to the Rooker-Feldman doctrine. See Exxon Mobil Corp. v. Saudi Basic Ind. Corp., 544 U.S. 280, 284, 125 S.Ct. 1517, 161 L.Ed.2d 454 (2005); Bianchi v. Rylaarsdam, 334 F.3d 895 (9th Cir.2003).
Accordingly, we grant appellees’ opposed motion for summary affirmance of the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.